November 7, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     WADE JAMES JEFFERSON, Appellant

NO. 14-12-00854-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is MODIFIED, to delete the
specific amount of court costs.
      The Court orders the judgment AFFIRMED as MODIFIED.

      We further order this decision certified below for observance.